IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


TRUST UNDER AGREEMENT OF                    : No. 692 EAL 2015
EDWARD WINSLOW TAYLOR                       :
                                            :
                                            : Petition for Allowance of Appeal from
PETITION OF: ELISE W. CARR,                 : the Order of the Superior Court
EDWARD W. CARR, IAN N. CARR,                :
RICHARD R. CARR, CAROLINE T.                :
CARR, W. SEWELL WALLACE,                    :
SUZANNE T. WALLACE, JENNIFER A.             :
WALLACE-COLLINS, EVAN S.                    :
WALLACE, CHRISTOPHER G.                     :
WALLACE, SAMUEL H. WALLACE,                 :
HOPE T. WALLACE & ANTHONY T.                :
WALLACE                                     :


                                       ORDER



PER CURIAM

      AND NOW, this 12th day of April, 2016, the Petition for Allowance of Appeal is

GRANTED. The issue presented by petitioner and rephrased for clarity is whether the

Superior Court erred in holding that trust beneficiaries may circumvent the requirements

for removal of a trustee in Section 7766 of the Trust Act, 20 Pa.C.S.A. § 7766, by

amending the trust under 20 Pa.C.S.A. § 7740.1.